Case 17-13748-JDW     Doc 55   Filed 10/12/18 Entered 10/12/18 14:40:26         Desc Main
                               Document     Page 1 of 2


_________________________________________________________________________________

                                               SO ORDERED,



                                               Judge Jason D. Woodard
                                               United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________



              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI


IN THE MATTER OF:                                                CHAPTER 13 CASE NO.:

TAMERAL JOHNSON                                                  17-13748-JDW

           AGREED ORDER DENYING MOTION TO DISMISS (Dkt. #51)

      THIS MATTER came before the Court on the Motion to Dismiss (Dkt. #51)

(the “Motion”) filed by Locke D. Barkley, Chapter 13 Trustee (“the Trustee”) and

response thereto filed by the Debtor (Dkt. #52). Upon agreement of the parties,

      IT IS ORDERED that:

      1.     The Motion shall be and is hereby denied.

      2.     The Debtor shall immediately remit to the Trustee guaranteed funds

in the amount of $3,340.00.

      3.     On or before October 31, 2018, the Debtor shall initiate, via the TFS

payment website, a payment to the Trustee in the amount of $3,340.00. If such

payment is not processed due to insufficient funds it shall be considered as

noncompliance with the requirement of this paragraph.



                                           1
Case 17-13748-JDW     Doc 55   Filed 10/12/18 Entered 10/12/18 14:40:26           Desc Main
                               Document     Page 2 of 2


      4.     On or before November 26, 2018, the Debtor shall remit and the

Trustee shall receive guaranteed funds in the amount of $3,457.00.

      5.     Failure to comply with the terms of this Agreed Order shall result in

the dismissal of this case without further notice or hearing.

                               ##END OF ORDER##


AGREED & APPROVED:

/s/ W. Jeffrey Collier
W. JEFFREY COLLIER – MSB#10645
ATTORNEY FOR TRUSTEE

/s/ Robert H. Lomenick
ROBERT H. LOMENICK
ATTORNEY FOR DEBTOR




                                                                Prepared by:
                                                                W. Jeffrey Collier, Esq.
                                                                Attorney for Trustee
                                                                6360 I-55 North, Suite 140
                                                                Jackson, Miss. 39211
                                                                (601) 355-6661
                                                                ssmith@barkley13.com
                                                                MSB No. 10645


                                          2
